Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) A connector device comprising a first connector and a second connector which are detachably connected to each other, wherein the first connector comprises: a first connection surface which faces outward; first electric power line terminals which are arranged on the first connection surface substantially coplanar with the first connection surface; and a plurality of first signal line terminals which is arranged on the first connection surface substantially coplanar with the first connection surface and on a radial outside of the first electric power line terminals; the second connector comprises: a second connection surface which faces the first connection surface during a connection to the first connector; second electric power line terminals which are arranged on the second connection surface substantially coplanar with the second connection surface and are in surface contact with the first electric power line terminals during the connection to the first connector; and a plurality of second signal line terminals which is arranged on the second connection surface substantially coplanar with the second connection surface and on a radial outside of the second electric power line terminals, and is in surface contact with the plurality of first signal line terminals respectively during the connection to the first 2Customer No.: 31561Docket No.: 094702-US-397Application No.: 16/741,743connector, wherein the plurality of first signal line terminals and the plurality of second signal line terminals form a plurality of sets of electric circuits, each of the plurality of sets of the 
(Claim 5) a connector connection determination device comprising a first connector and a second connector which are detachably connected to each other and determining whether a connection state between the first connector and the second connector is good or poor, wherein the first connector comprises: a first connection surface which faces outward; first electric power line terminals which are arranged on the first connection surface substantially coplanar with the first connection surface; and a plurality of first signal line terminals which is arranged on the first connection surface substantially coplanar with the first connection surface and on a radial outside of the first electric power line terminals; the second connector comprises: a second connection surface which faces the first connection surface during the connection to the first connector: 4Customer No.: 31561 Docket No.: 094702-US-397 Application No.: 16/741.743 second electric power line terminals which are arranged on the second connection surface substantially coplanar with the second connection surface and are in surface contact with the first electric power line terminals* during a connection to the first connector; and a plurality of second signal line terminals which is arranged on the second connection surface substantially coplanar with the second connection surface and on a radial outside of the second electric power line terminals, and is in surface contact with the plurality of first signal line terminals respectively during the connection to the first connector; and the connector connection determination device further comprises a connection determination part for determining whether the connection state between the first connector and the second connector is good or poor according to a detection result of whether the plurality of second signal line terminals is respectively connected to the plurality of corresponding first signal line terminals when the second connector is attached to the first connector, wherein the plurality of first signal line terminals and the plurality of second signal line responding first signal line terminal when the second connector is attached to the first connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         08/30/2021